Judgment and order of County Court and judgment of Justice’s Court reversed, and a new trial granted in the County Court, with costs to the appellant to abide the event. Held, that the trial court erroneously rejected testimony offered on the part of the defendant to show plaintiff’s inability to perform the services for which he was originally employed. 3. That the verdict of the jury is clearly against the weight of the evidence. All concurred, except Kruse, P. J., and De Angelis, J., who dissented.